DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 January 2021 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0121218 to Kim et al. (“US1”), cited in Applicant’s IDS.
Regarding Claim 1, US1 describes an optical connection component (see Figs 1-4) comprising: a glass plate(34 ) formed of a glass material capable of transmitting ultraviolet rays (see [0041]), the glass plate having a first surface, a second surface opposite to the first surface, . In re Leshin
Regarding Claim 2, US1 describes an opening of the one or plurality of first through holes and an opening of the one or a plurality of second through holes are separated from each other (see Figs 4, 7).
Regarding Claim 3, US1 is silent as to any tensile stresses applied to the optical fiber. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have tensile stress applied to a portion of the glass fiber disposed between the glass plate and the resin ferrule as 2000 MPa or less. The motivation for doing so would have been to reduce stress-induced signal losses in the glass fiber.
Regarding Claim 4, US1 describes an opening of the one or a plurality of first through holes and an opening of the one or a plurality of second through holes are larger than an outer diameter of the glass fiber (see [0043]).
Regarding Claim 5, US1 describes the optical connection component having the plurality of first through holes two- dimensionally arranged in one cross section of the glass plate (see Figs 1-4).
Regarding Claim 6, US1 describes the optical connection component comprising the glass plate having the plurality of first through holes and the resin ferrule having the plurality of second through holes, the plurality of first through holes and the plurality of second through holes receives the plurality of glass fiber (see Figs 1-4), and wherein the plurality of first through holes and the plurality of second through holes respectively face each other with a gap therebetween (defined by 44, 46), and an air gap is present in a region in contact with each of the plurality of glass fibers between the glass plate and the resin ferrule (see Figs 1-4).
Regarding Claim 8, US1 describes the glass plate and the resin ferrule each having guide holes positioned coaxially with each other (see Figs 1-4).
Regarding Claim 9, US1 is silent as to the size of the optical fiber. However, optical fibers having an outer diameter of 100m or less are well-known in the art. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the fibers of US1 having an outer diameter of 100m or less since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 1, 3-5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over in view of US Patent Application Publication 2007/0031092 to Saitoh et al. (“US2”).
Regarding Claim 1, US2 describes an optical connection component comprising: a plate (31) formed of a material capable of transmitting ultraviolet rays, the plate having a first surface, a second surface opposite to the first surface, and one or a plurality of first through holes (34) penetrating from the first surface to the second surface; a ferrule (20) fixed to the first surface of the plate and having one or a plurality of second through holes (22) each having a central axis coaxial with a central axis of the one or a plurality of first through holes; and one or a plurality of optical fibers (11) including a glass fiber and a resin coating (12a) covering an outer periphery of the glass fiber, wherein the glass fiber exposed from the resin coating at a tip end (11c) of each of the one or a plurality of optical fibers is received in the one or a plurality of first through holes and the one or a plurality of second through holes (see Figs 1A-1B). US2 is silent as the materials of the plate and the ferrule. Both glass and resin are well-known materials used in optical structures. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the plate of US2 from glass and the ferrule of US2 from resin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding Claim 3, US3 is silent as to any tensile stresses applied to the optical fiber. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have tensile stress applied to a portion of the glass fiber disposed between the glass plate and the resin ferrule as 2000 MPa or less. The motivation for doing so would have been to reduce stress-induced signal losses in the glass fiber.
Regarding Claim 4, US2 describes an opening of the one or a plurality of first through holes (22a) and an opening of the one or a plurality of second through holes are larger than an outer diameter of the glass fiber (see Fig 1B).
Regarding Claim 5, US2 describes the optical connection component having the plurality of first through holes two- dimensionally arranged in one cross section of the glass plate (see Fig 1A).
Regarding Claim 8, US2 describes the glass plate and the resin ferrule each having guide holes positioned coaxially with each other (see Figs 1B).
Regarding Claim 9, US2 is silent as to the size of the optical fiber. However, optical fibers having an outer diameter of 100m or less are well-known in the art. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the fibers of US2 having an outer diameter of 100m or less since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding Claim 10, US2 describes he one or a plurality of optical fibers are respectively one or a plurality of multi- core optical fibers including glass fibers having a plurality of cores in one cladding (see Fig 1A).
Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 describes a resin having a Young's modulus of 100 MPa or less is filled in a region between the glass plate having the plurality of first through holes and the resin ferrule having the plurality of second through holes except a region in contact with each of the glass fibers.
These limitations represent subject matter not described or reasonably suggested, in conjunction with the further limitations of the present claims, by the prior art of record.
Conclusion
The prior art cited in the attached form PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/            Primary Examiner, Art Unit 2874